 8:20-cv-00364-RFR-CRZ Doc # 22 Filed: 02/26/21 Page 1 of 1 - Page ID # 194




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

BIRD DOG CAPITAL, LLC, a Nebraska
Limited Liability Company;
                                                            8:20CV364
                  Plaintiff,

     vs.                                                      ORDER

AMGUARD INSURANCE COMPANY, a
Pennsylvania      company;    and
BERKSHIRE      HATHAWAY    GUARD
INSURANCE        COMPANIES,     a
Pennsylvania company;

                  Defendants.


    IT IS ORDERED that the parties’ Joint Motion to Extend Deadlines and for a Status
    Conference is granted. (Filing No. 21). The progression order is amended as
    follows:

    1)     A status conference to discuss case progression, will be held with the
           undersigned magistrate judge on March 9, 2021 at 2:00 p.m. by telephone.
           Counsel shall use the conferencing instructions assigned to this case to
           participate in the conference.

    2)     The deadline for completing written discovery under Rules 33, 34, 36 and
           45 of the Federal Rules of Civil Procedure is extended to March 30, 2021.
           Motions to compel written discovery under Rules 33, 34, 36, and 45 must
           be filed by April 13, 2021.

           Note: A motion to compel, to quash, or for a disputed protective order shall
           not be filed without first contacting the chambers of the undersigned
           magistrate judge to set a conference for discussing the parties’ dispute.

    Dated this 26th day of February, 2021.

                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
